PATTERSON, District Judge.
The only grounda for withholding a discharge from a bankrupt are those set forth in section 14 of the Act, as amended, 11 USCA § 32. The creditor’s specifications here do not come under any of the seven enumerated grounds. They allege simply that the creditor holds a claim for willful and malicious injury to property. It is not a ground for opposing the bankrupt’s discharge that he may owe a nondischargeable debt. Such a debt will not be affected *407by his discharge, but it does not defeat his right to be discharged. The specifications will therefore be dismissed as insufficient on their face and an order discharging the bankrupt will be entered. The question whether the creditor’s claim is barred by discharge in bankruptcy is a matter to he determined by the state court in later proceedings.